Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunayama (JP 2010282803A with references made to the machine translation) in view of Hasegawa (US 2017/0200972) and Kezuka (US 6,355,378).
Regarding claim 1, Sunayama discloses a battery comprising: 
at least one laminated body which includes a first electrode layer (negative electrode 1), a second electrode layer (positive electrode 3) having a polarity opposite from a polarity of the first electrode layer, and a solid-electrolyte layer (3), the first electrode layer, the second electrode layer, and the solid-electrolyte layer being stacked so that the solid-electrolyte layer is disposed between the first electrode layer and the second electrode layer (as depicted in Fig. 1); and 
the at least one laminated body being compressed by pressurization (such as the press molding step of paragraph 33 which presses the electrodes and the electrolyte along with current collectors), 
the solid-electrolyte layer in the at least one laminated body having an average thickness of not less than 5 microns and not more than 30 microns (see paragraph 46 which discloses an electrolyte thickness of 79 microns). 
Sunayama, however, does not go into detail regarding the housing or casing of the battery cell.  More specifically, Sunayama does not explicitly disclose an outer casing.
Hasegawa also discloses a solid electrolyte battery (see abstract).
Hasegawa teaches an outer casing that holds the electrodes and electrolyte (paragraphs 61-63).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the outer casing of Hasegawa to the battery of Sunayama in order to protect the cell from damage.
Additionally, Sunayama teaches only a single value for the thickness of the electrolyte 79 microns and does not teach a value within the claimed range of 0-30 microns.
Kezuka also discloses a coin shaped battery with a solid electrolyte (see abstract and col. 6 lines 29-33).
Kezuka teaches that the thickness of the electrolyte has an impact on the internal short circuiting as well as the volumetric energy density.  Kezuka teaches a preferable range of an electrolyte thickness between 5 microns and 50 microns.
As the internal short circuiting and volumetric energy density are variables that can be modified by adjusting the electrolyte thickness, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed thickness cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness in the battery of modified Sunayama to obtain the desired internal short circuiting and the volumetric energy density (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 2, Sunayama discloses an embodiment where the electrolyte (3) has a larger surface area than the second electrode (2) such that the side surface of the electrode (2) is located on an inner side of a side surface of the solid electrolyte layer (3, see Fig. 4). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunayama (JP 2010282803A with references made to the machine translation) in view of Hasegawa (US 2017/0200972) and Kezuka (US 6,355,378) and further in view of Tsuboi (US 2016/0013140).
Regarding claim 3, Sunayama does not teach an outer peripheral side surface of one of the first electrode layer and the second electrode layer is covered by the solid-electrolyte layer.
Tsuboi also discloses a solid electrolyte battery (see abstract).
Tsuboi teaches a method of manufacturing a solid electrolyte battery such that the solid electrolyte surrounds the top and side surfaces of the electrode upon which its placed (see Fig. 3C and paragraph 75).  Tsuboi teaches such a configuration to ensure isolation of the first electrode from the second electrode.
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to completely cover the first electrode surface of modified Sunayama with the solid electrolyte, as in Tsuboi, in order to ensure separation between the first and second electrode.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunayama (JP 2010282803A with references made to the machine translation) Kezuka (US 6,355,378).
Regarding claim 4, Sunayama further discloses a method of producing a coin-shaped battery which includes at least one laminated body including a first electrode layer (negative electrode 1), a second electrode layer (positive electrode 3) having a polarity opposite from a polarity of the first electrode layer, and a solid-electrolyte layer (3), the first electrode layer, the second electrode layer, and the solid-electrolyte layer being stacked so that the solid-electrolyte layer is disposed between the first electrode layer and the second electrode layer (as depicted in Fig. 1), the method comprising the steps of; 
forming the first electrode layer (paragraph 27 discloses forming the negative electrode on the current collector); forming the solid-electrolyte layer on the first electrode layer (see paragraph 29 which discloses placing the electrolyte on the negative electrode); forming the second electrode layer on the solid-electrolyte layer to prepare the at least one laminated body (see paragraph 31 which discloses placing the positive electrode on top of the solid electrolyte); and 
pressurizing the at least one laminated body (such as the press molding step of paragraph 33 which presses the electrodes and the electrolyte along with current collectors), 
the solid-electrolyte layer being formed by a powder film forming method in which an electrostatic force is used (see paragraphs 27-29 which disclose the electrolyte is formed via electrostatic force/Coulomb force). 
Sunayama teaches only a single value for the thickness of the electrolyte 79 microns and does not teach a value within the claimed range of 0-30 microns.
Kezuka also discloses a coin shaped battery with a solid electrolyte (see abstract and col. 6 lines 29-33).
Kezuka teaches that the thickness of the electrolyte has an impact on the internal short circuiting as well as the volumetric energy density.  Kezuka teaches a preferable range of an electrolyte thickness between 5 microns and 50 microns.
As the internal short circuiting and volumetric energy density are variables that can be modified by adjusting the electrolyte thickness, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed thickness cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness in the battery of modified Sunayama to obtain the desired internal short circuiting and the volumetric energy density (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Relevant Prior Art
US 2021/0111435 – Discloses an electrostatic pressed solid electrolyte with a thickness of 5 microns (paragraphs 77 and 105).
US 2009/0214899 – Illustrates an electrolyte 38 that has a larger surface area than an adjacent electrode 26 and contacts the side of the electrode as depicted n Fig. 1

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725